Citation Nr: 9936271	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-14 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for anterior poliomyelitis 
and/or transverse myelitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating actions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In a December 1994 letter, the RO informed 
the veteran of the May 1948 denial of service connection for 
poliomyelitis, which he had not been previously informed of, 
and explained his appellate rights regarding this denial.  In 
a March 1995 rating decision, the RO denied service 
connection for transverse myelitis. 

In a September 1997 decision, the Board denied the veteran's 
claim of entitlement to service connection for anterior 
poliomyelitis and/or transverse myelitis.  In May 1998, the 
appellant and the Secretary of Veterans Affairs (Secretary) 
filed a joint motion to remand this appeal to the Board, and 
the United States Court of Appeals for Veterans Claims 
(Court) (previously named the United States Court of Veterans 
Appeals) granted this motion in June 1998.  In November 1998, 
the Board remanded this case back to the RO for an additional 
VA examination.  This development has since been completed, 
and the case has since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran did not develop anterior poliomyelitis or 
transverse myelitis during service or within one year 
following service.

CONCLUSION OF LAW

Anterior poliomyelitis and transverse myelitis were not 
incurred as a result of service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
his claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him with the development 
of facts pertinent to his claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  In addition, service connection may be 
granted on a presumptive basis for certain disabilities, to 
include myelitis and organic diseases of the nervous system, 
if manifested to a compensable degree within one year of the 
veteran's separation from service. 38 C.F.R. §§ 3.307, 3.309 
(1999).

In this case, the veteran's service medical records do not 
suggest that he was treated for, or diagnosed with, either 
anterior poliomyelitis or transverse myelitis during service.  
Additionally, there is no evidence suggesting that the 
veteran complained of any symptomatology that could be 
associated with such diagnoses.  

In September 1947, more than one year following the veteran's 
discharge from service, he was admitted to a VA facility with 
complaints of "weakness and aching of the legs for ten days, 
inability to urinate for one day and severe headaches for one 
week."  An examination revealed a slight stiffness of the 
neck, hypersensitivity of the lower extremities and trunk 
from the diaphragm down, marked weakness and numbness of the 
upper arms, the absence of deep and superficial reflexes, and 
complete sensory loss from T5 distally.  The veteran was 
placed on symptomatic therapy and penicillin.  Nevertheless, 
paralysis, both sensory and motor, continued to progress.  
The noted impression was a bizarre type of poliomyelitis 
which was considered to be rapidly ascending transverse 
myelitis.  The veteran was placed on physiotherapy for six 
months, during which time significant improvement in muscle 
functioning was noted.  However, during the last six weeks of 
therapy, no changes were noted.  At the time of discharge, 
the veteran had a complete loss of sensation from the 
umbilicus down and an inability to control his bladder and 
bowels. The prognosis for the return of sensation was 
guarded.  The final diagnoses were anterior chronic 
poliomyelitis, with residual loss of sensation below the 
umbilicus, an inability to control the bowels and the 
bladder, and weakness and atrophy of the quadriceps muscle 
bilaterally; chronic pyelitis; and chronic cystitis.  All of 
these diseases were noted to have been treated and to have 
improved.

During a February 1954 VA examination, the veteran complained 
of polio symptoms since September 1947.  Neurological 
findings included widespread muscle weakness, loss of 
sphincter control, and ataxia.  The examination report 
includes a diagnosis of severe residuals of poliomyelitis but 
contains no commentary regarding etiology.
 
In a statement received by the RO in November 1994, the 
veteran noted that he was diagnosed with polio/transverse 
myelitis in September 1947.  However, the veteran indicated 
his belief that he had polio symptoms as early as March 1947.  
In this regard, the veteran recalled that he did not feel 
well on his birthday, on March 3, 1947, due to head and leg 
aches, and there were many subsequent days when he did not 
feel well.  According to the veteran, his physician did not 
recognize the symptoms of polio, and such symptoms progressed 
until he could not urinate.  He was subsequently seen by a 
different physician, who diagnosed him with polio within 15 
minutes and sent him to a VA facility.  

During a January 1995 personal hearing before the RO, the 
veteran's representative indicated that the veteran was 
diagnosed with transverse myelitis in addition to polio.  He 
noted that polio was a paralysis of the muscles and that 
transverse myelitis was a paralysis of the nerves.  Also, he 
indicated that the initial onset of the veteran's 
symptomatology occurred during the one year presumptive 
period following separation from service.  The veteran 
testified that, in September 1947, his regular doctor, Dr. 
Kenefick, catheterized him since he could not urinate and 
sent him back to work.  The veteran noted that Dr. Kenefick 
was deceased.  At the suggestion of his co-workers, the 
veteran saw another physician, Dr. Lee, who sent him to a VA 
hospital.  He further indicated that his condition had not 
changed for many years.  The veteran's spouse recalled that 
he did not feel well on his birthday in March 1947 and that 
he had complained of terrible headaches and different aches 
and pains since that time.

In support of his claim, the veteran submitted two statements 
at the time of his hearing.  In a December 1994 statement, 
Robert W. Lee, M.D., indicated that he had first seen the 
veteran in September 1947.  Dr. Lee noted that the veteran 
was diagnosed with poliomyelitis and was referred to a VA 
hospital.  According to Dr. Lee, the veteran had been seeing 
another physician for six months prior to September 1947, 
with complaints of headaches and extremity aches and pains.  
In another statement dated in December 1994, a former co-
worker of the veteran indicated that he had worked with the 
veteran in the spring of 1947.  According to the co-worker, 
the veteran had complained of headaches and pain and 
discomfort in his legs beginning in March or April of 1947, 
was urged to seek medical attention, and, after contacting 
several doctors, was diagnosed with polio.

The veteran underwent a VA neurological examination in 
February 1995, and the report of this examination reflects 
that the examiner reviewed the veteran's claims file.  In the 
examination report, the examiner rendered a diagnosis of 
transverse myelitis with residual paraplegia, bladder/bowel 
incontinence, and numbness below T10.  The examiner stated 
that he disagreed with the prior diagnosis of poliomyelitis, 
as this disease was predominantly an anterior horn cell 
disease that would not cause such sensory symptoms as the 
veteran currently had.

In response to a request by the RO that the veteran provide 
medical evidence to show treatment for anterior poliomyelitis 
and/or transverse myelitis within one year of his separation 
from service, the RO received a statement from Dr. Lee in 
March 1995.  In his statement, Dr. Lee noted that he had no 
access to records or laboratory tests for the veteran.  Dr. 
Lee also stated that he had left his general practice in 
1950, and the person who took over his practice had also 
retired.  According to Dr. Lee, as the veteran was referred 
to a VA hospital, he felt that the VA hospital would be the 
only source for more pertinent information.  In addition, the 
RO received a March 1995 statement from the veteran, who 
reported that Dr. Kenefick, the physician who had treated him 
prior to Dr. Lee, had been deceased for 30 or more years and 
that there was no way to obtain Dr. Kenefick's treatment 
records from 1947.  

In August 1997, the veteran appeared for a Board hearing, 
during which he testified that he started having symptoms on 
his birthday in March 1947 and, from then on, it was 
"downhill all the way."  He indicated that he was 
subsequently treated for complaints of headaches, leg aches, 
backaches, nausea, and listlessness; however, he was not 
disabled at that time.  The veteran noted that he saw Dr. 
Kenefick several times over a six month period until he had 
trouble urinating in September 1947 and subsequently switched 
to treatment under Dr. Lee.  The veteran testified that he 
saw Dr. Lee on only one occasion, during which Dr. Lee 
catheterized him and immediately referred him to a VA 
facility.  According to the veteran, by the time he arrived 
at the hospital, he was paralyzed and eventually was 
diagnosed with polio and/or transverse myelitis.  The veteran 
indicated that, although one doctor questioned whether his 
current residuals stemmed from his period of service, no 
doctor specifically found this to be the case.

In a July 1998 statement, Dr. Lee reaffirmed that he first 
treated the veteran in September 1947 but provided no further 
information as to the date of onset of his disability.

Following the Board's November 1998 remand, the veteran 
underwent a VA brain and spinal cord examination in February 
1999.  The examiner noted that, in conjunction with the 
examination, the veteran's claims file was "reviewed at 
length."  Upon a review of the claims file, the examiner 
indicated that the veteran's most probable diagnosis from 
April 1948 was transverse myelitis rather than poliomyelitis, 
and, following the examination, the examiner rendered a 
diagnosis of status post transverse myelitis, most likely of 
viral etiology, with residual paraplegia, sensory loss below 
the waist, and bladder/bowel incontinence.  The examiner 
further noted that a magnetic resonance imaging study (MRI) 
of the spine revealed marked cervical spinal stenosis and 
moderate multilevel degenerative disc disease, with no 
evidence of abnormal signal or contrast enhancement within 
the spinal cord to indicate transverse myelitis. 

In a statement dated in March 1999, Joseph M. Doro, D.O., 
noted that he had reviewed "some records from the VA which 
talked about transverse myelitis as being the diagnosis" and 
concluded that the most likely explanation for the veteran's 
difficulties was secondary progressive multiple sclerosis.  
Dr. Doro specifically noted that the veteran's first episode 
of progressive multiple sclerosis occurred in March 1947.  
Dr. Doro also stated that the veteran suffered from 
transverse myelitis in September of 1947 and had a very slow 
recovery that was relatively stable until ten years later, 
when he began to have secondary progressive symptoms.  
However, Dr. Doro noted that there was nothing to suggest 
that the veteran's disability was polio, and idiopathic 
transverse myelitis would not produce a progression of this 
disease since "transverse myelitis is not an infrequent 
symptom of an attack of MS."  

In April 1999, the veteran underwent a second VA brain and 
spinal cord examination with the same examiner who conducted 
the February 1999 VA examination.  In the report of this 
examination, the veteran's examiner noted that Dr. Doro had 
raised the question of the presence of multiple sclerosis.  
However, a lumbar spine MRI and a brain MRI revealed no 
evidence of demyelinating disease.  The diagnosis was status 
post transverse myelitis, with residual paraplegia, bladder 
and bowel incontinence, and numbness below the mid-thorax.  
The examiner noted that the veteran had symptoms of mild and 
gradually progressive weakness in the upper extremities which 
could be attributed to marked cervical spinal stenosis, with 
cord deformity as shown by MRI.  There was no radiological 
evidence of demyelinating disease (i.e., multiple sclerosis 
by an MRI of the cervical and lumbar spine or an MRI of the 
brain).

Subsequently, in a statement dated in June 1999, the VA 
doctor who conducted the two prior VA examinations in 1999 
responded to the question of the etiology of the veteran's 
transverse myelitis.  This examiner noted that the veteran 
was first treated for resultant symptomatology in September 
1947, and records from that date indicated a ten day history 
of weakness and aching of the legs, a one week history of 
headaches, and a one day history of difficulty urinating.  
Based on these records, the examiner found that it was "not 
likely" that the symptoms of transverse myelitis were 
manifested within one year following the veteran's discharge 
from service in May 1946, as there was no evidence in the 
medical records of the veteran's symptoms before September 
1947 "unless the medical records presented to me are 
incomplete."  

In this case, the Board observes that, while the veteran was 
initially diagnosed with anterior poliomyelitis in 1948, 
subsequent examiners who have reviewed the veteran's medical 
records have suggested that the veteran's initial treatment 
was, in fact, for either multiple sclerosis or transverse 
myelitis.  In this regard, the Board observes that, in a 
March 1999 statement, Dr. Doro suggested that the veteran had 
symptoms of multiple sclerosis as early as March 1947.  
However, the veteran's separate claim for service connection 
for multiple sclerosis is not a part of the present appeal; 
the veteran's claim for this benefit was denied by the RO in 
May 1999, and the veteran still has an opportunity to 
initiate an appeal of that denial.  See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991).  

The question then becomes whether the veteran incurred 
transverse myelitis during service or within one year 
following service.  In this regard, the Board again observes 
that the veteran's service medical records are negative for 
treatment for symptoms of this disability, and there are no 
records of treatment for such a disability prior to September 
1947.  The Board acknowledges the statement from Dr. Lee, who 
noted that the veteran had been seeing another physician for 
related symptomatology for six months prior to September 
1947.  However, in a March 1995 statement, Dr. Lee noted that 
he had no access to any medical records of the veteran, and 
the veteran has reported that records of treatment from Dr. 
Kenefick, who treated him prior to Dr. Lee and is deceased, 
were unavailable.   See generally Counts v. Brown, 6 Vet. 
App. 473, 477 (1994) (there is no duty to assist when the 
appellant acknowledges the unavailability of records); Porter 
v. Brown, 5 Vet. App. 233, 237 (1993) (the VA has no duty to 
seek to obtain that which does not exist).  Moreover, the 
veteran, when initially hospitalized in September 1947, 
indicated that his neurological symptoms had their onset no 
more than ten days prior to his hospital admission.

The VA examinations conducted subsequent to the Board's 
November 1998 remand also do not support the veteran's claim.  
MRI results from these examinations did not indicate active 
transverse myelitis; rather, spinal stenosis and degenerative 
disc disease were shown.  The examiner who conducted these 
examinations reviewed the veteran's entire claims file and, 
in a June 1999 opinion, indicated that the available medical 
records suggested it was "not likely" that the veteran's 
transverse myelitis was manifested within one year after his 
discharge from service in May 1946, as the veteran had 
reported symptoms of no more than ten days duration when 
admitted to a VA facility in September 1947.  As noted above, 
records for all noted treatment prior to that date have been 
determined to be unavailable.  As such, and in view of the 
evidence as a whole, the Board attaches considerably more 
weight to the June 1999 VA medical opinion than to the 
suggestions from Dr. Lee that the veteran was treated for 
neurological symptoms prior to September 1947.  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence").  See also Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

The only other evidence of record in support of the veteran's 
claim is lay evidence.  In this regard, the Board does not 
doubt the sincerity of the veteran and the other individuals 
who have testified regarding the onset of his symptomatology 
in March or April of 1947.  However, the record does not 
suggest that these individuals possess the medical expertise 
needed to render a diagnosis or to offer an opinion regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).    

Overall, the Board finds that the preponderance of the 
evidence of record is against the conclusion that the veteran 
incurred anterior poliomyelitis and/or transverse myelitis 
during service or within one year following his separation 
from service.  In reaching this determination, the Board has 
considered the doctrine of reasonable doubt, as set forth in 
38 U.S.C.A. § 5107(b) (West 1991).  However, as the 
preponderance of the evidence is against the veteran's claim, 
this doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for anterior poliomyelitis 
and/or transverse myelitis is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

